DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to the amendment filed 1/26/2020.  Claims 3-5, 9-16, 18, 20-24, 26, and 27 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 26 and 27 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0206291 A1 – “Yang”) in view of Kincaid (US 2010/0128988 A1 – “Kincaid”) in view of Petkov (US 2018/0225862 A1 – “Petkov”).
Claim 26:
Yang discloses a method for visualizing overlapping images, the method comprising: accessing a first image data set and a second image data set (¶18 discloses the live ultrasound scan plane of an object and a prior ultrasound image frame of the object), wherein the first image data set (Fig. 1 and ¶23 discloses a live image display module 40) and the second image data set (Fig. 1 and ¶24 discloses a historical ultrasound image frame stored in memory 38 or from a different ultrasound device) were acquired with one or more medical imaging systems (¶18, Fig. 1, ultrasound imaging system 20), wherein the one or more medical imaging systems used to acquire the first image data set is selected from the group consisting of a computed tomography imaging system, an ultrasound imaging system (¶18 discloses the live ultrasound), a positron emission computed tomography imaging system, a nuclear medicine imaging system, an x-ray imaging system, and a magnetic resonance imaging system, 
(¶20 and Fig. 1 discloses a display 28), wherein the first image comprises at least a portion of the first image data set (¶29 discloses display 28 presents live or real time ultrasound images 46 based on signals received from ultrasound machine) and includes a structure (Fig. 1 and ¶29 disclose an object 22); 
displaying a second image on the display device at the same time as the first image (¶25 discloses concurrent overlapping display of a historical ultrasound image and a live stream of ultrasound images), wherein the second image comprises at least a portion of the second image data set and includes the structure (¶27 discloses the historical ultrasound images are of the same object or patient being examined), and wherein at least a portion of the second image overlaps the first image (¶34 discloses the live image 46 or the a historical ultrasound image 50 is viewable through the overlying image); and 
automatically (¶35 disclose fusion mode that changes the characteristics of pixels of the live image that they are not distinguishable from the surrounding pixels in the historical image when they are overlapped; ¶37 discloses a first and second mode where anatomical structures 154 of the overlying historical ultrasound image frame 50 are semi-transparently displayed such that the anatomical structures 156 of the live ultrasound image 46; ¶38 discloses the overlying anatomical structures 154 flash; where, a flash of light can be an intermittent way such as a strobe; however a flash can also mean a transient burst; ¶59 discloses opacity thresholds for skeletal structures or tissue features highlighted in the live ultrasound image).
(¶90 discloses a flicker function automatically combines both fading and reverse fading, so that a cycle goes from full opacity faded to full transparency and reverse-faded to full opacity within a cycle time).
Yang disclose all of the subject matter as described above except for specifically teaching “wherein the one or more medical imaging systems used to acquire the second image data set is selected from the group consisting of a computed tomography imaging system, an ultrasound imaging system, a positron emission computed tomography imaging system, a nuclear medicine imaging system, an x-ray imaging system, and a magnetic resonance imaging system, and wherein the one or more medical imaging systems used to acquire the second image data set is different from the one or more medical imaging system used to acquire the first image data set.” However, Petkov in the same field of endeavor teaches wherein the one or more medical imaging systems used to acquire the second image data set is selected from the group consisting of a computed tomography imaging system, an ultrasound imaging system, a positron emission computed tomography imaging system, a nuclear medicine imaging system, an x-ray imaging system, and a magnetic resonance imaging system (¶¶1, 25 discloses MR, CT, PET, and SPECT), and wherein the one or more medical imaging systems used to acquire the second image data set is different from the one or more medical imaging system  (¶25 discloses “sets of voxel data from different scanning modalities (e.g., MR and ultrasound) are to be rendered together.”);
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yang and Petkov before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to allow a user to compare medical images of human being structures with medical images of human being functions.  Where, regular clinical imaging methods for viewing human structures includes Computed Tomography (CT), Structural Magnetic Resonance Imaging (MRI), and Endoscopy, Ultrasound Image (US).  Regular clinical methods for creating images of human being function includes Electroencephalography(EEG), Magnetoencephalography (MEG), Positron Emission Tomography (PET) and Functional Magnetic Resonance Imaging (fMRI).
Claim 27:
Yang discloses a medical imaging workstation (¶44; Fig. 7, 220) comprising: a user input device
(¶44; Fig. 7, 229); a display device (¶44; Fig. 7, 228); and a processor (¶44; Fig. 7, 230) in
electronic communication with both the user input and the display device (¶44 discloses
signals output by the ultrasound image acquisition devices 226 are transmitted to processor
230 for the generation display of images on display 228; Fig. 1 and ¶19 discloses the
processor 30 and input 29 are connected), wherein the processor is configured to… 
The combination of Yang, Kincaid, and Petkov discloses the remaining elements recited in claim 27 for at least the reasons discussed in claim 26 above.

Allowable Subject Matter
Claims 3-5, 9-16, 18, and 20-24 are allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666